 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    GONZALO R. RUBANG, JR.,                            No. 2:19-cv-00153-MCE-AC
12                       Plaintiff,
13           v.                                          ORDER
14    HYUNDAI USA,
15                       Defendant.
16

17          The court is in receipt of plaintiff’s motion to proceed in forma pauperis (“IFP”). ECF

18   No. 2. The docket reflects that on February 13, 2019, plaintiff paid the filing fee in this case.

19   Civil case documents were issued the same day. ECF No. 4. Because plaintiff paid the filing fee,

20   his motion to proceed IFP (ECF No. 4) is DENIED as MOOT.

21          IT IS SO ORDERED.

22   DATED: February 14, 2019

23

24

25

26

27

28
